 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated _________5/1/2020__,2020 (the “Agreement”), by and
between AdaptHealth Corp., a Delaware corporation (the “Company”), and Jason
Clemens (the “Employee”).

 

WHEREAS, the Company desires to employ the Employee and the Employee desires to
accept such employment, in each case upon the terms and conditions contained
herein;

 

NOW THEREFORE, in consideration of the promises and the mutual agreements made
herein, the Company and the Employee, intending to be legally bound hereby,
agree as follows:

 

1.       Employment; Duties. The Company shall engage the Employee to serve as
Chief Financial Officer, reporting to Chief Executive Officer of the Company.
Employee hereby agrees to serve in such capacity, during the “Employment Period”
as defined in Section 2. The Employee agrees that during the Employment Period,
he shall give his best effort, skill and abilities to promote the business and
interests of the Company as reasonably directed by the Company (acting for all
purposes of this Agreement through its specifically identified designee). The
Employee agrees to faithfully and diligently perform such reasonable duties,
commensurate with the Employee’s position and work time commitment, as may from
time to time be assigned to the Employee by the Company.

 

Employee represents to the Company that he is not subject or a party to any
employment agreement, non-competition covenant, non-disclosure agreement or
other agreement, covenant, understanding or restriction of any nature whatsoever
which would be breached by Employee’s execution of this Agreement and/or his
performance of his duties and responsibilities hereunder, or which would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
which may now or in the future be assigned to Employee by the Company.

 

2.       Employment Period. This Agreement shall be effective commencing on
___________, 2020 (the “Effective Date”), which Effective Date shall be no later
than August 15, 2020. The Employee acknowledges and agrees that this Agreement
is not intended to create any contractual rights or obligations concerning the
Employee’s employment, other than those contained herein. The Employee will be
employed on an “at-will” basis, meaning that either the Employee or the Company
may terminate this Agreement at any time in accordance with the provisions of
Section 7 and Section 8. The time beginning on the Effective Date and ending on
the date of termination of this agreement in accordance with Section 7 or
Section 8 is referred to as the “Employment

Period.”

 

3.       Compensation.

 

(a)       Base Compensation. The Employee shall be paid a base salary of not
less than Four Hundred Twenty-Five Thousand ($425,000) per year, less any
applicable statutory and regulatory deductions (the “Base Salary”), and such
minimum Base Salary will stay in effect for the Employment Period. The Base
Salary will be reviewed at least annually and may be increased in accordance
with the Company’s regular compensation policies and practices.

 



 

 

 

(b)       Benefits. The Employee shall, during the Employment Period, be
entitled to participate in such employee benefit plans of the Company (which
currently include life insurance, health and dental insurance, short term and
long term disability, and 401(k) or other retirement plan(s)) as are generally
made available to the executive level employees of the Company from time to
time, to the extent the Employee is eligible under the terms of such plans.

 

(c)       Expense Reimbursement. The Employee shall be entitled to reimbursement
of reasonable out-of-pocket expenses incurred in connection with travel and
matters related to the Company’s business and affairs if made in accordance with
written Company policy as in effect from time to time as determined by the
Company. Such written Company policy and any updates shall be provided to
Employee. This amount is not to exceed Three Thousand Dollars ($3,000) for any
single thirty (30) day period without advance Company approval. The Employee
shall also be entitled to a car allowance of One Thousand Dollars ($1,000) per
month.

 

(d)       Place of Employment. The parties agree that the principal place of
services to be rendered to the Company by Employee shall be within fifty (50)
miles of the Company’s office located at 220 West Germantown Pike, Plymouth
Meeting, PA 19462.

 

(e)       Start Date Bonus. The Employee shall receive a one-time bonus (the
“Start Date Bonus”) of One Hundred Fifty Thousand Dollars ($150,000) payable
within two (2) weeks of the Effective Date; provided, however, that the Employee
must return the Start Date Bonus in its entirety in the event that (i) the
Employee terminates this Agreement pursuant to Section 7(g) within ninety (90)
days of the Effective Date or (ii) the Company terminates this Agreement
pursuant to Section 7(a) within ninety (90) days of the Effective Date.

 

(f)       Annual Bonus. The Employee shall be eligible to receive bonus
compensation each year during the Employment Period in accordance with
performance criteria and other terms and conditions as established in writing by
the Company from year to year and subject to Employee’s employment through the
date on which such bonus compensation is paid to the Employee. The target amount
of the bonus compensation each year shall be seventy-five percent (75%) of the
Employee’s Base Salary then in effect, with the actual amount of the bonus,if
any, to be determined in accordance with the written performance criteria and
other terms and conditions established from year to year. Such bonus
compensation shall be paid to the Employee in a single lump sum payment at the
same time as annual bonuses are paid to members of the Company’s senior
management.

 

(g)       Commencement Equity Incentive Grant. The Employee shall receive a
long-term incentive opportunity in the form of a number of restricted Class A
shares of AdaptHealth Corp., a Delaware corporation (“AdaptHealth Corp.”) equal
to (i) One Million Dollars ($1,000,000) divided by (ii) the volume weighed
average price of the shares of Class A Common Stock of AdaptHealth Corp. traded
on the Nasdaq Capital Market for the twenty (20) trading days ending on the day
immediately prior to the Effective Date (the “LTI Award”). One-third (1/3) of
the LTI Award shall vest annually in equal installments on each of the first
three (3) annual anniversaries of the Effective Date, subject to the Employee’s
continued employment, in good standing, with the Company under this Agreement
from the Effective Date through the relevant vesting date. Any portion of the
LTI Award that does not vest shall be forfeited to the Company, and the LTI
Award shall be subject to a restricted stock award agreement in the form
provided by the Company.

 



2 

 

 

(h)       Annual Long Term Incentive. Commencing with the next grant of long
term equity incentive to members of the Company’s Executive Officers, and
subject to the approval of the Compensation Committee of AdaptHealth Corp., the
Employee will be eligible to receive annual grants of equity-based incentive
compensation in the form of restricted Class A Common Stock of Adapt Health
Corp. with a target middle case and high case grant value of Six Hundred
Thousand Dollars ($600,000) and One Million Two Hundred Thousand Dollars
($1,200,000), respectively. Any such grants will be in such form or forms and
subject to such terms and conditions as determined by the Compensation Committee
from time to time.

 

(i)       Code 409A Compliance. It is intended that any payment under this
Agreement will comply with (or alternatively be exempt from) Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and this Agreement
shall be interpreted and construed on a basis consistent with such intent.
Further, in the event that Section 409A requires that any special terms,
provisions, or conditions be included in this Agreement, then such terms,
provisions, and conditions shall, to the extent practicable, be deemed to be
made a part of this Agreement. In no event shall any payment required to be made
pursuant to this Agreement that is considered deferred compensation within the
meaning of Section 409A (and is not otherwise exempt from the provisions
thereof) be accelerated or delayed except as permitted by Section 409A. Any
payment or installment made under this Agreement and any amount that is paid as
a short-term deferral, within the meaning of Treasury Regulation Section
1.409A-1(b)(4), will each be treated as separate payments for purposes of
Section 409A. For the purposes herein, the phrase “termination of employment” or
similar phrases will be interpreted in accordance with the term “separation from
service” as defined under Section 409A if and to the extent required under
Section 409A. Any expenses eligible for reimbursement under this Agreement in
any calendar year shall not affect any expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year. The Employee’s
rights to reimbursement shall not be subject to liquidation or exchange for any
other benefit.

 

4.       Trade Secrets. The Employee agrees that it is in the Company’s
legitimate business interest to restrict his disclosure or use of Trade Secrets
and Confidential Information relating to the Company or its Affiliates (as
defined below) as provided herein, and agrees not to disclose or use the Trade
Secrets and/or Confidential Information relating to the Company or its
Affiliates for any purpose other than in connection with his performance of his
duties to the Company. For purposes of this Agreement, “Trade Secrets” shall
mean all confidential and proprietary information belonging to the Company
(including recorded prospective client lists, ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information). For purposes of this
Agreement, “Confidential Information” shall mean all information other than
Trade Secrets belonging to, used by, or which is in the possession of the
Company and relating to the Company’s business or assets specifically including,
but not limited to, information relating to the Company’s products, services,
strategies, pricing, customers, representatives, suppliers, distributors,
technology, finances, employee compensation, computer software and hardware,
inventions, developments, in each case to the extent that such information is
not required to be disclosed by applicable law or compelled to be disclosed by
any governmental authority. Notwithstanding the foregoing, the terms “Trade
Secrets” and “Confidential Information” do not include information that (i) is
or becomes generally available to or known by the public (other than as a result
of a disclosure by the Employee), provided, that the source of such information
is not known by the Employee to be bound by a confidentiality agreement with the
Company; or (ii) is independently developed by the Employee without violating
this Agreement. Nothing in this Agreement prohibits the Employee from reporting
possible violations of federal laws or regulations to any governmental agency or
entity, or making other disclosures protected under the whistleblower provisions
of federal law or regulation. The Employee does not need the prior authorization
of the Company to make any such reports or disclosures, and the Employee is not
required to notify the Company that he/she has made such reports or disclosures.

 



3 

 

 

5.       Return of Documents and Property. Upon the expiration or termination of
the Employee’s employment with the Company, or at any time upon the reasonable
request of the Company, the Employee (or his heirs or personal representatives)
shall deliver to the Company (a) all documents and materials (including, without
limitation, computer files) containing Trade Secrets and Confidential
Information relating to the business and affairs of the Company or its
Affiliates, and (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its Affiliates, which in either
case are in the possession or under the control of the Employee (or his heirs or
personal representatives). Notwithstanding the forgoing, Employee shall have the
option of purchasing any Company owned mobile phone or mobile devices and/or
computers/printers for their fair market value.

 

6.       Discoveries and Works. All Discoveries and Works made or conceived by
the Employee during his employment by the Company, solely, jointly or with
others, that relate to the Company’s present or anticipated activities, or are
used or useable by the Company shall be owned by the Company. For the purposes
of this Section 6, (including the definition of “Discoveries and Works”) the
term “Company” shall include the Company and its Affiliates. The term
“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications. The
Employee shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by the Company, as the case may be, to evidence
or better assure title to Discoveries and Works in the Company, as so requested,
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company, (c) assist the Company in obtaining
or maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Company or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the Company and to
protect the title of the Company thereto, including but not limited to
assignments of such patents and other rights. Any Discoveries and Works which,
within one year after the expiration or termination of the Employee’s employment
with the Company, are made, disclosed, reduced to tangible or written form or
description, or are reduced to practice by the Employee and which pertain to the
business carried on or products or services being sold or delivered by the
Company at the time of such termination shall, as between the Employee and, the
Company, be presumed to have been made during the Employee’s employment by the
Company. The Employee acknowledges that all Discoveries and Works shall be
deemed “works made for hire” under the U.S. Copyright Act of 1976, as amended 17
U.S.C. Sect. 101.

 



4 

 

 



 

7.      Termination.

 

(a)       Termination by the Company. The Company may terminate the Employee’s
employment under this Agreement with Cause at any time during the Employment
Period effective immediately upon giving written notice of termination to the
Employee. For purposes of this Agreement, “Cause” shall mean, with respect to
the Employee, (i) your act(s) of gross negligence or willful misconduct in the
course of your employment, (ii) failure or refusal by you to perform in any
material respect your duties or responsibilities, (iii) misappropriation (or
attempted misappropriation) by you of any assets or business opportunities of
the Company, together with any direct or indirect subsidiaries of the Company
(the “Company Group”), (iv) theft, embezzlement or fraud committed (or
attempted) by you, at your direction, or with your prior actual knowledge, (v)
your conviction of or pleading “guilty” or “no contest” to, (x) a felony or (y)
any other criminal charge that has, or could be reasonably expected to have, an
adverse impact on the performance of your duties to the Company or any other
member of the Company Group or otherwise result in injury to the reputation or
business of the Company or any other member of the Company Group, (vi) any
material violation by you of the policies of the Company or any other member of
the Company Group including but not limited to those relating to sexual
harassment or business conduct, and those otherwise set forth in the manuals or
statements of policy of the Company or any other member of the Company Group,
(vii) your breach of any restrictive covenant agreement between you and any
member of the Company Group, (viii) any act or omission to act by you intended
to harm or damage the business, property, operations, financial condition or
reputation of the Company or any other member of the Company Group, (ix) your
failure to cooperate, if requested by the Company, with any investigation or
inquiry into your or the Company Group’s business practices, whether internal or
external, including, but not limited to, your refusal to be deposed or to
provide testimony or evidence at any trial, proceeding or inquiry, or (x) any
chemical dependence by you which adversely affects the performance of your
duties and responsibilities to the Company or any other member of the Company
Group. If, within ninety (90) days subsequent to your termination for any reason
other than by the Company for Cause, the Company determines that your employment
could have been terminated for Cause pursuant to clauses (iii), (iv), or (v) of
the definition thereof, your employment will be deemed to have been terminated
for Cause for all purposes, and you will be required to disgorge to the Company
all amounts received pursuant to this letter or otherwise on account of such
termination that would not have been payable to you (or that you would have been
required to repay) had such termination been by the Company for Cause.

 

 

(b)       Effect of Termination by Company for Cause or Termination by Employee
without Good Reason. In the event the Employee’s employment under this Agreement
is terminated for Cause by the Company as provided in Section 7(a), or in the
event that this Agreement is terminated by the Employee without Good Reason
pursuant to Section 7(g), then the Employee will be entitled to (i) Base Salary
through the effective date of termination, (ii) any earned but unpaid bonus
compensation, which shall be paid in the normal course for such bonuses as
provided in Section 3(e), (iii) any accrued but unused paid annual leave or
other paid time off, (iv) any unreimbursed business expenses in accordance with
the Company’s policies for which expenses the Employee provides appropriate
documentation, and (v) any accrued benefits to which the Employee is then
entitled under the terms of the benefit plans (other than severance) then
sponsored by the Company in accordance with the terms and conditions of such
plans (collectively, subparts (i) through (v) of this Section 7(b) shall be
referred to as the “Accrued Benefits”). Except for the Accrued Benefits,
Employee’s rights and the Company’s obligations hereunder shall cease as of the
effective date of the termination including, without limitation, with respect to
the right to receive Base Salary not yet accrued and all other compensation or
benefits provided for in this Agreement, and the Employee shall not be entitled
to any further compensation or severance compensation of any kind. Except for
the Accrued Benefits, the Employee shall have no further right or claim to any
compensation, benefits or severance compensation under this Agreement or
otherwise against the Company or its Affiliates, from and after the date of such
termination by the Company for Cause or by the Employee without Good Reason,
except as required by applicable law. Any termination under this Section 7 is
subject to the provisions of Section 17 hereof.

 



5

 

 

(c)       Effect of Termination by Company without Cause . Except as otherwise
provided herein, on or after the ninetieth day anniversary of the Effective
Date, in the event this Agreement is terminated without Cause by the Company
pursuant to this Section 7(c), the Company shall (i) continue the payment of
Base Salary to the Employee, as well as provide all other benefits as described
in Sections 3(b) and (c) hereof, for twelve (12) months, and (ii) pay the
Employee a yearly bonus for the year of such termination equal to the target
amount of the Employee’s yearly bonus for such year, pro-rated for the number of
days the Employee was employed with the Company during such year of termination
and paid at the same time as the yearly bonuses for such year is otherwise paid
to the Company’s senior management. In addition, in the event this Agreement is
terminated without Cause by the Company pursuant to this Section 7(c), the
Company shall pay the Employee the Accrued Benefits.

 

(d)       Relinquishment of Authority. Notwithstanding anything to the contrary
set forth herein, upon written notice to the Employee, the Company may
immediately relieve the Employee of all his duties and responsibilities
hereunder and may relieve the Employee of authority to act on behalf of, or
legally bind, the Company; provided, however, that no such action taken by the
Company under this Section 7(d) shall relieve the Company of its obligation to
continue the payment of Base Salary to the Employee, as well as provide all
other benefits as described in Sections 3(b) and (c) hereof, through the
remainder of the Employment Period. For the avoidance of doubt, if the
Employee’s employment under this Agreement is terminated under the circumstances
set forth in Section 7(c) or Section 7(f), the Employee will become entitled to
the severance benefits therein set forth.

 

(e)       Termination by Employee. The Employee may terminate the Employee’s
employment under this Agreement for “Good Reason” in accordance with the “Good
Reason Process.” For purposes hereof, the term “Good Reason” means, unless
approved by the Employee, (i) a breach by the Company of any material provision
hereof, (ii) any reduction in the Employee’s Base Salary, (iii) any material
diminution of or material adverse alteration of the Employee’s position or
authority as of the Effective Date (including in connection with or following a
sale of, or other change in control transaction with respect to, the Company);
or (iv) a relocation of the Employee’s principal work location to more than
fifty (50) miles from his principal work location as set forth in Section 3(d)
hereof. “Good Reason Process” means the following series of actions: (i) the
Employee reasonably determines in good faith that Good Reason exists, (ii) the
Employee notifies the Company in writing of the existence of Good Reason within
sixty (60) days of the occurrence of the event that gave rise to the existence
of Good Reason, (iii) the Employee cooperates in good faith with the Company’s
efforts to remedy the conditions that gave rise to the existence of Good Reason
for a period of sixty (60) days following such notice (such 60-day period, the
“Cure Period”), (iv) notwithstanding such efforts, Good Reason continues to
exist and (v) the Employee terminates his employment within thirty (30) days
after the end of the Cure Period. For the avoidance of doubt, if the Company
successfully remedies the conditions that gave rise to the existence of Good
Reason during the Cure Period, Good Reason shall be deemed not to have existed.

 



6

 

 

(f)        Effect of Termination by Employee for Good Reason. In the event the
Employee terminates this Agreement for Good Reason, the Company shall (i)
continue the payment of Base Salary to the Employee, as well as provide all
other benefits as described in Sections 3(b) and (c) hereof, for twelve (12)
months, and (ii) pay the Employee a yearly bonus for the year of such
termination equal to the target amount of the Employee’s yearly bonus for such
year, pro-rated for the number of days the Employee was employed with the
Company during such year of termination and paid at the same time as the yearly
bonuses for such year is otherwise paid to the Company’s senior management. In
addition, in the event the Employee terminates this Agreement for Good Reason,
the Company shall pay the Employee the Accrued Benefits.

 

(g)       Termination by Employee Without Good Reason. The Employee may
terminate employment under this Agreement without Good Reason at any time upon
thirty (30) days’ prior written notice. Upon termination under this Section
7(g), then the Employee will be entitled to Accrued Benefits. Except for the
Accrued Benefits, the Employee’s rights and the Company’s obligations hereunder
shall cease as of the effective date of the termination, including, without
limitation, with respect to the right to receive Base Salary not yet accrued and
all other compensation or benefits provided for in this Agreement, and the
Employee shall not be entitled to any further compensation or severance
compensation of any kind.

 

(h)       Severance Pay and Benefits. The severance pay and benefits provided in
Section 7(c) and Section 7(f) are contingent on the Employee entering into and
letting become irrevocable a binding separation agreement and release, in a form
acceptable to the Company. So long as the Employee signs and lets become
irrevocable such separation agreement and release within the first sixty (60)
days following the date of the Employee’s termination of employment (the
“Release Deadline”), the Company will pay any cash severance in accordance with
Company’s normal payroll practices commencing on the date of the first regular
payroll day of the Company that occurs at least seven (7) business days
following the Release Deadline, and any cash severance otherwise payable prior
to such first regular payroll day will be paid to the Employee on such first
regular payroll day.

 



7

 

 

8.     Disability: Death.

 

(a)       If, prior to the expiration of any applicable Employment Period, the
Employee shall be unable to perform his duties hereunder by reason of physical
or mental disability for at least one hundred twenty (120) consecutive calendar
days, the Company shall have the right, subject to all applicable laws regarding
disability and accommodations of disability, to terminate the Employee’s
employment under this Agreement and the remainder of the Employment Period by
giving written notice to the Employee to that effect. Immediately upon the
giving of such notice, the Employment Period shall terminate.

 

(b)       Upon termination of the Employee’s employment under this Agreement
pursuant to Section 8(a), the Employee shall be entitled to the Accrued
Benefits. Except for the Accrued Benefits, all other compensation and benefits
provided under this Agreement shall cease upon termination pursuant to Section
8(a), except as otherwise required by applicable law.

 

(c)       In the event of a dispute as to whether the Employee is disabled
within the meaning of Section 8(a), either party may from time to time request a
medical examination of the Employee by a doctor appointed by the chief of staff
of a hospital selected by mutual agreement of the parties, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether the Employee has become
disabled and the date when such disability arose. The cost of any such medical
examination shall be borne by the requesting party.

 

(d)       If, prior to the expiration of the Employment Period or the
termination of the Employee’s employment under this Agreement, the Employee
shall die, the Employee’s estate shall be entitled to the Accrued Benefits.
Except for the Accrued Benefits, upon the death of the Employee, the Employment
Period shall terminate without further notice and the Company shall have no
further obligations hereunder, including, without limitation, obligations with
respect to compensation and benefits provided for in Section 3 of this
Agreement, other than as required by law. Any termination under this Section 8
is subject to the provisions of Section 17 hereof

 

9.       No Conflicts. The Employee has represented and hereby represents to the
Company and its Affiliates that the execution, delivery and performance by the
Employee of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Employee is a party or of which the Employee is or should be aware
and that there are no restrictions, covenants, agreements or limitations on his
right or ability to enter into and perform the terms of this Agreement, and
agrees to indemnify and hold harmless the Company and its affiliates from any
liability, cost or expense, including attorney’s fees, based upon or arising out
of any such restrictions, covenants, agreements, or limitations that may be
found to exist. For purposes of this Agreement, “Affiliate” shall include any
subsidiary in the case of the Company, and any person or entity directly or
indirectly controlled by or controlling the Company.

 

10.       Non-Competition. The Employee hereby agrees that, during the
Employment Period and for a period of one (1) year thereafter (the “Restricted
Period”), the Employee will not, directly or by assisting others, within
seventy-five (75) miles of the Employee’s current place of employment and,
regardless of distance, in any corporate office of a national company or
enterprise engaged in the durable medical equipment business, (a) contact,
solicit or attempt to solicit any person or entity who is a customer or supplier
of the Company as of Employee’s termination date, for purposes of providing
products or services that are competitive with the products or services offered
by the Company on the Employee’s termination date, (b) provide to any such
customer any products or services that are competitive with the products or
services offered by the Company on the Employee’s termination date, or (c)
otherwise interfere with the relationship between any such customer or supplier
and the Company or its Affiliates.

 



8

 

 

 

11.      Non-Solicitation. The Employee hereby agrees that, during the
Restricted Period and except as agreed to in writing by the Company, the
Employee will not (on behalf of the Employee or any other person or entity),
directly or by assisting others, hire or solicit or attempt to hire or solicit,
any person who was an employee of the Company on the Employee’s termination date
(a “Restricted Employee”), it being understood that this Section 11 shall not
restrict the Employee from placing notices of general solicitation of
employment; and provided further, that nothing in this Section 11 shall prevent
the Employee from soliciting any Restricted Employee after the longer of (i) one
year from the date of termination of such employee’s employment by the Company
or its Affiliates and (ii) one year from the date on which the Employee ceases
to provide any paid work or services to the Company or its Affiliates.

 

12.      Enforcement. The Employee agrees that any breach of the provisions of
this Agreement would cause substantial and irreparable harm, not readily
ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled hereunder, and notwithstanding the terms of
Section 18 hereof, the Company shall be entitled to temporary, preliminary and
other injunctive relief in the event the Employee violates the provisions of
this Agreement. Nothing herein contained shall be construed as prohibiting the
Company from pursuing, in addition, any other remedies available to the Company
for such breach. A waiver by the Company of any breach of any provision hereof
shall not operate or be construed as a waiver of a breach of any other provision
of this Agreement or of any subsequent breach by the Employee.

 

Employee acknowledges that the restrictions contained in Sections 4, 5, 6, 10
and 11 hereof are reasonable, and that the Company would not have entered into
this Agreement, in the absence of such restrictions, and that any violation of
any provision of those Sections will result in irreparable injury to the
Company.

 

EMPLOYEE FURTHER REPRESENTS AND ACKNOWLEDGES THAT (i) HE HAS BEEN ADVISED BY THE
COMPANY TO CONSULT HIS OWN LEGAL COUNSEL IN RESPECT OF THIS AGREEMENT, (ii) HE
HAS HAD FULL OPPORTUNITY, PRIOR TO EXECUTION OF THIS AGREEMENT, TO REVIEW
THOROUGHLY THIS AGREEMENT WITH HIS COUNSEL, AND (iii) HE HAS READ AND FULLY
UNDERSTANDS THE TERMS AND PROVISIONS OF THIS AGREEMENT.

 

Employee agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of providing actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of Sections 4, 5, 6, 10, or 11 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. In the event that any of the provisions of Sections 10 or 11
hereof should ever be adjudicated to exceed the time, geographic, product or
service, or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, product or service, or other limitations permitted by
applicable law.

  

9

 



  

13.      Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon (a) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets, and (b) Employee and his executors,
administrators, heirs and legal representatives. Since the Employee’s services
are personal and unique in nature, the Employee may not transfer, sell or
otherwise assign his rights, obligations or benefits under this Agreement.

 

14.      Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or sent properly addressed in a sealed envelope postage prepaid by
certified or registered mail, or delivered by a reputable overnight delivery
service. Unless otherwise changed by notice, notice shall be properly addressed
to the Employee if addressed to the address of record on file with the Company;
and properly addressed to the Company if addressed to:

 

AdaptHealth Corp.

220 West Germantown Pike, Suite 250

Plymouth Meeting, PA 19462

Attention: Luke McGee 

Telephone: (484) 567-2442 

Email: luke.mcgee@adapthealth.com

 

15.      Severability. It is expressly understood and agreed that although the
Company and the Employee consider the restrictions contained in this Agreement
to be reasonable and necessary for the purpose of preserving the goodwill,
proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable. Alternatively, if the
arbitral body or court finds that any provision or restriction contained in this
Agreement or any remedy provided herein is unenforceable, and such restriction
or remedy cannot be amended so as to make it enforceable, such finding shall not
affect the enforceability of any of the other restrictions contained therein or
the availability of any other remedy. The provisions of this Agreement shall in
no respect limit or otherwise affect the Employee’s obligations under any other
agreements with the Company.

 

16.      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Signatures hereto may be facsimiles or
electronically scanned copies which shall have the same full force and effect as
a manually signed original thereof.

 

17.      Effects of Termination. Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated pursuant to Section 7 or
Section 8 or expires by its terms, the provisions of Sections 4 -6 and 10-20 of
this Agreement shall survive and continue in full force and effect for the
period stated in such Section or for one (1) year if no period is stated.

 



10

 

 

18.      Governing Law/Jurisdiction/Mediation. This Agreement shall be governed
by the laws of the State of Pennsylvania. The Company and the Employee consent
to the exclusive in personam jurisdiction of the courts of the State of
Pennsylvania and the United States District Court for the Eastern District of
Pennsylvania in connection with any claim, dispute, or interpleader action
arising under or in connection with this Agreement, or any other instrument or
document delivered hereunder. If any action in connection with such a claim is
commenced against the Company or the Employee in any court, the Company and the
Employee also agree that service of process may be made on the Company and the
Employee by certified or registered mail addressed to the Company and the
Employee at their respective addresses specified above. All disputes arising
between the parties to this Agreement, or their respective agents, employees,
directors, officers, members, equity owners, heirs, executors, administrators,
legal representatives, successors and assigns, shall be submitted to mandatory
mediation prior to the commencement of any litigation in any court (other than
for injunctive relief). Mediation shall be commenced by a party sending notice
of a request for mediation to the other party with the nature of the dispute and
the identity of one or more potential mediators. The other party shall respond
within fourteen (14) days of the receipt of the mediation notice, acknowledging
receipt of the mediation request and notice of acceptance of one of the
identified potential mediators or delivery of a list of one or more other
potential mediators. Mediation shall be confidential and nothing that occurs, is
exchanged, or is otherwise discussed or said may be used in any subsequent legal
proceeding except as provided under applicable rules of evidence; provided,
however, that any evidence previously disclosed or known by a party, or
otherwise discoverable or admissible had the mediation not occurred, and not
created solely for the purpose of the mediation, shall not be rendered
confidential, inadmissible or non-discoverable solely as a result of its use in
the mediation. Mediation shall be held in Philadelphia, Pennsylvania. The
mediator shall be selected jointly, may not have a conflict of interest that is
not waived by all parties, and shall be paid fifty percent (50%) by the Company
and fifty (50%) by the Employee unless otherwise agreed at the mediation. In the
event the parties are unable to agree on a mediator, each party shall select one
(1) mediator and the names shall be submitted to the Company’s accountant in
alphabetical order by the Employee (without any disclosure or indication by
either party as to which party proposed the respective mediators), and the
accountant shall select one of such mediators, which decision of the accountant
shall be final. The parties agree that any statute of limitations or similar
defense shall be tolled curing the period of the mandatory mediation process
hereunder. Mediation shall be deemed terminated at any time that either the
Company or the Employee gives the other party notice that the mediation is
concluded or terminated, or if the mediation is not concluded within one hundred
and eighty (180) days of the date of a party’s request for mediation.

 

19.      Entire Agreement: Contents of Agreement.

 

(a) This Agreement supersedes any and all other agreements, either oral or
written, between the parties with respect to the employment of Employee by the
Company for the purposes set forth in Section 1 and contains all of the
covenants and agreement between the parties with respect to such employment
whatsoever. Each party to this agreement acknowledges that no representation,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
agreement shall be valid or binding. Any modification of this agreement will be
effective only if it is in writing and signed by both parties to this agreement.

 



11

 

 

(b) Employee acknowledges that from time to time, the Company may establish,
maintain and distribute employee manuals or handbooks or personnel policy
manuals, and officers or other representatives of the Company may make written
or oral statements relating to personnel policies and procedures. Such manuals,
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of the Company (whether
written or oral and whether or not contained in any employee manual or handbook
or personnel policy manual), and no acts or practices of any nature, shall be
construed to modify this Agreement or to create express or implied obligations
of any nature to Employee.

 

(c) Words used herein, regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context indicates is
appropriate.

 

20.      Remedies Cumulative: No Waiver: No remedy conferred upon the Company or
the Employee by this Agreement is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
any remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by the Company or the Employee in exercising any right, remedy
or power hereunder or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by the
Company or the Employee from time to time and as often as may be deemed
expedient or necessary by the Company or the Employee at its or his sole
discretion.

 

[Signature Page Follows]

  

12

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EMPLOYEE: [tm2020402d1_ex10-1img02.jpg]    Jason Clemens

 

COMPANY: ADAPTHEALTH CORP.       By: [tm2020402d1_ex10-1img03.jpg]      Name:
Luke McGee      Title: Chief Executive Officer

 

Signature Page to Clemens Employment Agreement

 



 

